IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

TRAVIS MCKINNEY,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-2462

MICHAEL D. CREWS,
SECRETARY, FLORIDA
DEPARTMENT OF
CORRECTIONS, et al.

     Respondents.
___________________________/

Opinion filed July 8, 2014.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Travis McKinney, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondents.




PER CURIAM.

      For the third time in less than six months, Travis McKinney petitions this court

for habeas corpus relief concerning his convictions and sentences in Wakulla County
Circuit Court case number 02-0012CF. His present claims are procedurally barred

both as successive and as presenting matters that could or should have been raised

either on direct appeal or by appropriate postconviction motion. See Johnson v.

Singletary, 647 So. 2d 106, 109 (Fla. 1994); Baker v. State, 878 So. 2d 1236 (Fla.

2004). Accordingly, the emergency petition for writ of habeas corpus is DISMISSED.

      Petitioner is warned that the filing of any further successive or unauthorized

pleadings concerning Wakulla County case number 02-0012CF may result in the

imposition of sanctions, including but not limited to a bar on further pro se appearances

before this court.

BENTON, CLARK, and OSTERHAUS, JJ., CONCUR.




                                           2